DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-17 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
It is uncertain whether "encapsulated" (in the claims) means that the target is entirely surrounded by the foil and the recessed portion, or some other meaning.  It is unclear whether "encapsulated" allows for other components to be located between the foil and the plate (or the recess).  It is unclear whether "encapsulated" provides a seal.
The phrase “target nuclide is fixed relative to the plate” is unclear.  For example, it is unclear if/how a target “fixed relative to the plate” differs from a target “fixed to the plate”.  It is unclear whether the target nuclide is fixed to the plate.  It is unclear whether the phrase allows that target nuclide to move while remaining within the recess (which is part of the plate).  That is, if the target remains in the recess then it is unclear if it would 
The claim is directed to a “method of producing radionuclides”.  However, the claim lacks a recited step of actual radionuclide production.  Thus, the claim appears to be incomplete.
Claim 2
The purpose and meaning of the term “preferably” is unclear.  For example, it is unclear whether the claim requires the foil and the plate to abut the target.
Claim 5
The purpose and meaning of the term “when” is unclear.  For example, it is unclear whether the claim requires the foil to have a melting temperature above 1000° C, and the target nuclide to have a melting temperature below 1000° C.  It is also unclear how the subject matter further limits claim 1 “when” the target nuclide has a melting temperature above 1000° C.
Claim 6
The purpose and meaning of the term “preferably” is unclear.  For example, it is unclear whether the claim requires a Havar foil.
Claim 7
The phrase “the piece of target nuclide” lacks proper antecedent basis.
It is unclear what constitutes a “generally planar” piece.  The dividing boundary between “generally planar” and “non-generally planar” is unclear.
The purpose and meaning of the term “preferably” is unclear.  For example, it is unclear whether the claim requires a thickness between 0.05 mm and 0.5 mm, and a 

Claim 10
The phrase “the aperture” lacks proper antecedent basis.
Claim 11
The purpose and meaning of the term “preferably” is unclear.  For example, it is unclear whether the claim requires a beam current that is greater than 1 mA.
Claim 13
	The relationship (if any) between the target and the recess is unclear.  Note the relationship in claim 1. 
It is uncertain whether "encapsulated" (in the claims) means that the target is entirely surrounded by the foil and the recessed portion, or some other meaning.  Note examiner’s comments concerning "encapsulated" regarding claim 1.
The phrase “securing the foil and, thereby, the target nuclide relative to the plate” is unclear.  As best understood, the phrase allows for some target movement (e.g., while it is in the recess) between the foil and the plate.  The claim does not require the target nuclide to be “fixed”. 
Claim 14
The purpose and meaning of the term “preferably” is unclear.  For example, it is unclear whether the claim requires a foil that comprises an alloy consisting of 42.5%-no., Co, 20%-no., Cr 13%-no., Ni and the balance Fe, W, Mo, Mn, plus impurities.
Claim 16
It is unclear what constitutes a “generally planar” piece.  The dividing boundary between “generally planar” and “non-generally planar” is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 11, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quinby (US 3,955,093).
Claims 1 and 13
Quinby teaches a target nuclide (12) in a recessed portion (16) of a plate (10).  The target nuclide is encapsulated by a foil (11) and the surface of the recessed portion.  The foil is secured (15, 17) to the plate (e.g., col. 3, lines 52-62), such that the target nuclide is fixed relative to the plate. 
Claim 2
The foil and the plate abut the target (e.g., col. 4, lines 13-14). 
Claim 8
The plate comprises aluminum (e.g., col. 4, lines 49-51).
Claim 11
A beam of alpha particles having a beam current greater than 50 μA (e.g., col. 2, lines 7-8). 
Claim 16
The target nuclide is dimensioned to sit in the recessed portion (Figures 1-2).

Claims 1-2, 6, 8-10, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eriksson (US 2011/0255646).
Claims 1-2 and 13
Eriksson teaches a target nuclide (116) [0031] in a recessed portion (318, 322) [0030] of a plate (320).  The target nuclide is encapsulated by a foil (328) and the surface of the recessed portion.  The foil is secured (336) to the plate [0032], such that the target nuclide is fixed relative to the plate.
Claims 6 and 14
Havar foil [0032.
Claim 8
The plate comprises aluminum [0038].
Claims 9-10
A cover (304) has an aperture (338) [0032].
Claim 15
From 4 μm to 500 μm [0036].
Claim 16
Target has a planar portion [0031].

Claims 1-2, 5-6, 8-10, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagatsu (JP 2011-112413A).
Nagatsu (cited via IDS) teaches a plate (1) having a recess (1h), a target nuclide (t), a foil (2), and a cover (3).  The components of Nagatsu’s entire arrangement are 
The skilled artisan would understand that a foil needs to have a higher melting point than the target in order to contain the target.  Nevertheless, Nagatsu’s foil (e.g., aluminum, cobalt; claim 7) has a higher melting temperature than the target nuclide.

Claims 13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirzadeh (US 4,681,727).
Mirzadeh (cited via IDS) teaches a plate (13) having a recess (Figure 1), a target nuclide (3, 4), and a foil (6).  The target is sized to fit in the recess.  The foil is wider than the recess.  It follows that the target is “sized” so as to be encapsulated by the foil and the recess surface.  Claim 13 does not even require the target to be in the recess.  The foil (e.g., Al) has a melting temperature greater than the melting temperature of the target nuclide (e.g., bismuth).  The components of Mirzadeh’s entire arrangement are relatively secured to each other.  Thus, the foil and the target nuclide are secured relative to the plate. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 3, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over any of Nagatsu (JP 2011-112413A) or Eriksson (US 2011/0255646) or Quinby (US 3,955,093) as applied to claims 1 and 13 above, and further in view of Mirzadeh (US 4,681,727).
The skilled artisan would understand that the target holding structures of Nagatsu, Eriksson, and Quinby can be utilized with different target materials (e.g., bismuth) to produce different radionuclides.  Furthermore, the production of astatine-211 from bismuth-209 is well known on the art.  For example, Mirzadeh shows that it is well known in the art to use a beam of alpha particles with a bismuth-209 target to produce astatine-211 (e.g., col. 1, line 15; col. 2, lines 22-23; col. 3, lines 34-37).  Modification of Nagatsu and Eriksson and Quinby to have employed a bismuth-209 target to produce astatine-211, as suggested by Mirzadeh, would have been obvious to one of ordinary skill in the art. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over any of Nagatsu (JP 2011-112413A) or Eriksson (US 2011/0255646) or Quinby (US 3,955,093) as applied to claim 1 above, and further in view of Sadeghi ("Cyclotron production of 68Ga via proton-induced reaction on 68Zn target", Nukleonika 54 (2009): 25-28).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over any of Nagatsu (JP 2011-112413A) or Eriksson (US 2011/0255646) or Quinby (US 3,955,093) as applied to claim 1 above, and further in view of Ogawa ("Preparation and evaluation of an astatine-211-labeled sigma receptor ligand for alpha radionuclide therapy", Nuclear medicine and biology 42, no. 11 (2015): 875-879).
Ogawa shows that it is well known in the art to use a target (e.g., bismuth) that is between 0.05 mm and 0.5 mm thick (e.g., section 2.2).  The skilled artisan would understand that the target holding structures of Nagatsu, Eriksson, and Quinby can be correspondingly resized to enable use with different sized targets.  Modification of Nagatsu and Eriksson and Quinby to have employed a target holding structure sized for a target that is 0.05 - 0.5 mm thick and having a 0.5 - 3 cm largest dimension, as suggested by Ogawa, would have been obvious to one of ordinary skill in the art.



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nagatsu (JP 2011-112413A) or Eriksson (US 2011/0255646) as applied to claim 1 above, and further in view of Jongen (US 2006/0255285).
Jongen shows that it is well known in the art to employ a beam of alpha particles having a beam current greater than 50 μA [002, 0011].  The skilled artisan would understand that the target holding structures of Nagatsu and Eriksson, can be employed with different strength beams to meet a desired product produced.  Modification of Nagatsu and Eriksson to have employed the target holding structure to receive alpha particles with a beam current greater than 50 μA, as suggested by Jongen, would have been obvious to one of ordinary skill in the art.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Eriksson (US 2011/0255646) or Quinby (US 3,955,093) as applied to claim 13 above, and further in view of Barnhart ("Water-cooled grid support for high-power irradiation with thin target windows", Applied Radiation and Isotopes 58, no. 1 (2003): 21-26).
Barnhart shows that it is well known in the art to employ a Havar foil with a 4 - 500 μm thickness (e.g., sections 2.2 and 2.4).  The skilled artisan would understand that the target holding structures of Eriksson and Quinby can be employed with foils of different thickness.  Modification of Eriksson and Quinby to have employed a foil with a 4 - 500 μm thickness, as suggested by Barnhart, would have been obvious to one of ordinary skill in the art.

Objection to the Specification
The disclosure is objected to because of the following informalities: 
It is unclear what component is associated with reference numeral 26 in Figure 3.
Appropriate correction is required.

Objection to the Claims
Claim 6 is objected to because of informalities:
The trademark Havar™ would introduce ambiguity should there be a change to the trademark whilst the patent is in force.
Appropriate correction is required.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646